
	

113 HR 1358 IH: STEM Opportunities Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1358
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms.
			 Clarke, Mr. Larsen of
			 Washington, Mr. Hinojosa,
			 Ms. Norton,
			 Ms. Lofgren,
			 Ms. Brownley of California,
			 Mr. Honda,
			 Mr. Takano,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Kilmer,
			 Mrs. Christensen,
			 Ms. Schwartz, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To direct the Director of the Office of Science and
		  Technology Policy to carry out programs and activities to ensure that Federal
		  science agencies and institutions of higher education receiving Federal
		  research and development funding are fully engaging their entire talent pool,
		  and for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the STEM Opportunities Act of
			 2013.
			(b)FindingsThe Congress finds the following:
				(1)Many reports over the past decade have
			 found that it is critical to our Nation’s economic leadership and global
			 competitiveness that we educate and train more scientists and engineers.
				(2)Research shows
			 that women and minorities who are interested in STEM careers are lost at every
			 educational transition, from high school on through full professorships.
				(3)According to data
			 compiled by the National Science Foundation, women now earn about half of all
			 science and engineering bachelor’s degrees, but major variations persist among
			 fields. For example, women still receive only 20 percent of all bachelor’s
			 degrees awarded in engineering and 10 percent in computer sciences. Based on
			 Bureau of Labor Statistics data, jobs in computing occupations are expected to
			 account for 62 percent of the projected annual growth of newly created STEM job
			 openings from 2010 to 2020.
				(4)In 2007
			 underrepresented minority groups comprised 33.2 percent of the college-age
			 population of the United States, but only 17.7 percent of undergraduate
			 students earning bachelor’s degrees in STEM fields. The Higher Education
			 Research Institute at the University of California, Los Angeles, found that,
			 while freshmen from underrepresented minority groups express an interest in
			 pursuing a STEM undergraduate degree at the same rate as all other freshmen,
			 only 22.1 percent of Latino students, 18.4 percent of African-American
			 students, and 18.8 percent of Native American students studying in STEM fields
			 complete their degree within 5 years, compared to an approximate 33 percent and
			 42 percent 5-year completion rate for White and Asian students, respectively.
				(5)Statistics are
			 particularly alarming in specific STEM fields. For example, even though
			 underrepresented minorities make up approximately 33 percent of the college-age
			 population, according to an analysis of National Science Foundation data
			 performed by the National Action Council for Minorities in Engineering,
			 students from underrepresented minority groups earned only 13 percent of all
			 engineering degrees in 2009.
				(6)Even in science
			 and engineering fields with a higher representation of women, such as the
			 social and behavioral sciences, women remain underrepresented among university
			 faculty. According to data compiled by the National Science Foundation, for
			 over 30 years women have made up over 30 percent of the doctorates awarded in
			 social sciences and behavioral sciences and over 20 percent in the life
			 sciences. Yet, at the top research institutions, only 15.4 percent of the full
			 professors in the social and behavioral sciences and 14.8 percent in the life
			 sciences are women.
				(7)Underrepresented
			 minority groups currently make up about 29 percent of the United States
			 population. However, only about 8 percent of tenure-track science and
			 engineering faculty members at universities and 4-year colleges and less than 1
			 percent of tenure-track science and engineering faculty members at the top 100
			 research universities in the United States are from underrepresented minority
			 groups.
				(8)By 2050
			 underrepresented minorities will comprise 52 percent of the college-age
			 population of the United States. If the percentage of female students and
			 students from underrepresented minority groups earning bachelor’s degrees in
			 STEM fields does not significantly increase, the United States will face an
			 acute shortfall in the overall number of students who earn degrees in STEM
			 fields just as United States companies are increasingly seeking students with
			 those skills. With this impending shortfall, the United States will almost
			 certainly lose its competitive edge in the 21st century global economy.
				(9)According to a recent Association for Women
			 in Science survey of over 4,000 scientists across the globe, 70 percent of whom
			 were men, STEM researchers face significant challenges in work-life
			 integration. Researchers in the United States were among the most likely to
			 experience a conflict between work and their personal life at least weekly.
			 One-third of researchers surveyed said that ensuring good work-life integration
			 has negatively impacted their careers, and, of researchers intending to leave
			 their current job within the next year, 9 percent indicated it was because they
			 were unable to balance work and life demands.
				(10)Female students
			 and students from underrepresented minority groups at institutions of higher
			 education who see few others ‘‘like themselves’’ among faculty and student
			 populations often do not experience the social integration that is necessary
			 for success in all disciplines, including STEM.
				(11)A substantial
			 body of evidence establishes that most people hold implicit biases. Decades of
			 cognitive psychology research reveal that most people carry prejudices of which
			 they are unaware but that nonetheless play a large role in evaluations of
			 people and their work. Unintentional biases and outmoded institutional
			 structures are hindering the access and advancement of women and minorities in
			 science and engineering.
				(12)Workshops held to
			 educate faculty about unintentional biases have demonstrated success in raising
			 awareness of such biases.
				(13)In 2012 the
			 National Aeronautics and Space Administration’s Office of Diversity and Equal
			 Opportunity completed a report specifically designed to help NASA grant
			 recipients identify why the dearth of women in STEM fields continues and to
			 ensure that it is not due to discrimination. The report provides guidance to
			 institutions of higher education on how to conduct meaningful self-evaluations
			 of campus culture and policies. This report and its guidance are equally
			 applicable to all institutions of higher education receiving significant
			 Federal research funding.
				(14)The Federal
			 Government provides over 60 percent of research funding at institutions of
			 higher education and, through its grant-making policies, has had significant
			 influence on institution of higher education policies, including policies
			 related to institutional culture and structure.
				2.Purpose
			(a)In
			 generalThe Director, acting
			 through the Federal science agencies, shall carry out programs and activities
			 with the purpose of ensuring that Federal science agencies and institutions of
			 higher education receiving Federal research and development funding are fully
			 engaging their entire talent pool.
			(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To promote research on and increase
			 understanding of the participation and trajectories of women and
			 underrepresented minorities in STEM careers at institutions of higher education
			 and Federal science agencies, including Federal laboratories.
				(2)To raise awareness within Federal science
			 agencies, including Federal laboratories, and institutions of higher education
			 about cultural and institutional barriers limiting the recruitment, retention,
			 promotion, and other indicators of participation and achievement of women and
			 underrepresented minorities in academic and Government STEM research careers at
			 all levels.
				(3)To identify, disseminate, and implement
			 best practices at Federal science agencies, including Federal laboratories, and
			 at institutions of higher education to remove or reduce cultural and
			 institutional barriers limiting the recruitment, retention, and success of
			 women and underrepresented minorities in academic and Government STEM research
			 careers.
				(4)To provide grants to institutions of higher
			 education to recruit, retain, and advance STEM faculty members from
			 underrepresented minority groups and to implement or expand reforms in
			 undergraduate STEM education in order to increase the number of students from
			 underrepresented minority groups receiving degrees in these fields.
				3.Federal science
			 agency policies for caregivers
			(a)OSTP
			 guidanceNot later than 6
			 months after the date of enactment of this Act, the Director shall provide
			 guidance to Federal science agencies to establish policies that—
				(1)apply to
			 all—
					(A)intramural and
			 extramural research awards; and
					(B)primary investigators who have caregiving
			 responsibilities, including care for a newborn or newly adopted child and care
			 for an immediate family member who is sick or disabled; and
					(2)provide—
					(A)flexibility in timing for the initiation of
			 approved research awards;
					(B)no-cost extensions
			 of research awards;
					(C)grant supplements
			 as appropriate to research awards for research technicians or equivalent to
			 sustain research activities; and
					(D)any other
			 appropriate accommodations at the discretion of the director of each
			 agency.
					(b)Uniformity of
			 guidanceIn providing such guidance, the Director shall encourage
			 uniformity and consistency in the policies across all agencies.
			(c)Establishment of
			 policiesConsistent with the
			 guidance provided under this section, Federal science agencies shall maintain
			 or develop and implement policies for caregivers and shall broadly disseminate
			 such policies to current and potential grantees.
			(d)Data on
			 usageFederal science
			 agencies shall—
				(1)collect data on
			 the usage of the policies under subsection (c), by gender, at both institutions
			 of higher education and Federal laboratories; and
				(2)report such data
			 on an annual basis to the Director in such form as required by the
			 Director.
				4.Collection and
			 reporting of data on Federal research grants
			(a)Collection of
			 data
				(1)In
			 generalEach Federal science
			 agency shall collect standardized record-level annual information on
			 demographics, primary field, award type, review rating (as practicable), budget
			 request, funding outcome, and awarded budget for all applications for
			 merit-reviewed research and development grants to institutions of higher
			 education and Federal laboratories supported by that agency.
				(2)Uniformity and
			 standardizationThe Director shall establish a policy to ensure
			 uniformity and standardization of the data collection required under paragraph
			 (1).
				(3)Record-level
			 data
					(A)RequirementOn
			 an annual basis, beginning with the deadline under subparagraph (C), each
			 Federal science agency shall submit to the Director of the National Science
			 Foundation record-level data collected under paragraph (1) in the form required
			 by such Director.
					(B)Previous
			 dataAs part of the first submission under subparagraph (A), each
			 Federal science agency, to the extent practicable, shall also submit comparable
			 record-level data for the 5 years preceding the deadline under subparagraph
			 (C).
					(C)DeadlineThe
			 deadline under this paragraph is a date that is not later than 2 years after
			 the date of enactment of this Act.
					(b)Reporting of
			 dataThe Director of the
			 National Science Foundation shall publish statistical summary data collected
			 under this section, disaggregated and cross-tabulated by race, ethnicity,
			 gender, age, and years since completion of doctoral degree, including in
			 conjunction with the National Science Foundation’s report required by section
			 37 of the Science and Technology Equal Opportunities Act (42 U.S.C. 1885d;
			 Public Law 96–516).
			5.Policies for
			 review of Federal research grants
			(a)In
			 generalThe Director, in
			 collaboration with the Director of the National Science Foundation, shall
			 identify information and best practices useful for educating program officers
			 and members of standing peer review committees at Federal science agencies
			 about—
				(1)research on
			 implicit bias based on gender, race, or ethnicity; and
				(2)methods to
			 minimize the effect of such bias in the review of extramural and intramural
			 Federal research grants.
				(b)Guidance to all
			 Federal science agenciesThe Director shall disseminate the
			 information and best practices identified in subsection (a) to all Federal
			 science agencies and provide guidance as necessary on policies to implement
			 such practices within each agency.
			(c)Establishment of
			 policiesConsistent with the guidance provided in subsection (b),
			 Federal science agencies shall maintain or develop and implement policies and
			 practices to minimize the effects of implicit bias in the review of extramural
			 and intramural Federal research grants.
			(d)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, the Director shall report to Congress on what steps all Federal
			 science agencies have taken to implement policies and practices to minimize the
			 effects of bias in the review of extramural and intramural Federal research
			 grants.
			6.Collection of
			 data on demographics of faculty
			(a)Collection of
			 data
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, and at least every 5 years thereafter, the Director of the National
			 Science Foundation shall carry out a survey to collect institution-level data
			 on the demographics of STEM faculty, by broad fields of STEM, at different
			 types of institutions of higher education.
				(2)ConsiderationsTo
			 the extent practicable, the Director of the National Science Foundation shall
			 consider, by gender, race, ethnicity, citizenship status, age, and years since
			 completion of doctoral degree—
					(A)the number and
			 percentage of faculty;
					(B)the number and
			 percentage of faculty at each rank;
					(C)the number and percentage of faculty who
			 are in nontenure-track positions, including teaching and research;
					(D)the number and percentage of faculty who
			 are reviewed for promotion, including tenure, and the percentage of that number
			 who are promoted, including being awarded tenure;
					(E)faculty years in rank;
					(F)the number and percentage of faculty to
			 leave tenure-track positions;
					(G)the number and percentage of faculty hired,
			 by rank; and
					(H)the number and percentage of faculty in
			 leadership positions.
					(b)Existing
			 surveysThe Director of the National Science Foundation—
				(1)may carry out the
			 requirements under
			 subsection (a) by collaborating with
			 statistical centers at other Federal agencies to modify or expand, as
			 necessary, existing Federal surveys of higher education; or
				(2)may award a grant
			 or contract to an institution of higher education or other nonprofit
			 organization to design and carry out the requirements under
			 subsection (a).
				(c)Reporting
			 dataThe Director of the
			 National Science Foundation shall publish statistical summary data collected
			 under this section, including as part of the National Science Foundation’s
			 report required by section 37 of the Science and Technology Equal Opportunities
			 Act (42 U.S.C. 1885d; Public Law 96–516).
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Director of the National Science Foundation $3,000,000 in each of fiscal years
			 2014 through 2016 to develop and carry out the initial survey required in
			 subsection (a).
			7.Cultural and
			 institutional barriers to expanding the academic and Federal STEM
			 workforce
			(a)Best practices
			 at institutions of higher education
				(1)Development of
			 guidanceNot later than 6
			 months after the date of enactment of this Act, the Director of the National
			 Science Foundation shall develop written guidance for institutions of higher
			 education on the best practices for—
					(A)conducting
			 periodic campus culture surveys of STEM departments, with a particular focus on
			 identifying any cultural or institutional barriers to or successful enablers
			 for the recruitment, retention, promotion, and other indicators of
			 participation and achievement, of women and underrepresented minorities in STEM
			 degree programs and academic STEM careers; and
					(B)providing
			 educational opportunities, including workshops as described in
			 subsection (c), for STEM faculty and
			 administrators to learn about current research on implicit bias in recruitment,
			 evaluation, and promotion of faculty in STEM and recruitment and evaluation of
			 undergraduate and graduate students in STEM degree programs.
					(2)Existing
			 guidanceIn developing the guidance in
			 paragraph (1), the Director of the
			 National Science Foundation shall utilize guidance already developed by the
			 National Aeronautics and Space Administration, the Department of Energy, and
			 the Department of Education.
				(3)Dissemination of
			 guidanceThe Director of the National Science Foundation shall
			 broadly disseminate the guidance developed in
			 paragraph (1) to institutions of higher
			 education that receive Federal research funding.
				(4)Reports to the
			 National Science FoundationThe Director of the National Science
			 Foundation shall develop a policy that—
					(A)applies to, at a minimum, the institutions
			 classified by the Carnegie Foundation for the Advancement of Teaching on
			 January 1, 2013, as a doctorate-granting university with a very high level of
			 research activity; and
					(B)requires each
			 institution identified in
			 subparagraph (A), not later than 3
			 years after the date of enactment of this Act, to report to the Director of the
			 National Science Foundation on activities and policies developed and
			 implemented based on the guidance provided in
			 paragraph (1).
					(b)Best practices
			 at Federal laboratories
				(1)Development of
			 guidanceNot later than 6
			 months after the date of enactment of this Act, the Director shall develop
			 written guidance for Federal laboratories to develop and implement practices
			 and policies to—
					(A)conduct periodic
			 laboratorywide culture surveys of research personnel at all levels, with a
			 particular focus on identifying any cultural or institutional barriers to the
			 recruitment, retention, and success of women and underrepresented minorities in
			 STEM careers at Federal laboratories; and
					(B)provide
			 educational opportunities, including workshops as described in
			 subsection (c), for STEM research personnel
			 to learn about current research in implicit bias in recruitment, evaluation,
			 and promotion of research personnel at Federal laboratories.
					(2)Establishment of
			 policiesConsistent with the guidance provided in
			 paragraph (1), Federal science agencies
			 with Federal laboratories shall maintain or develop and implement policies for
			 their respective Federal laboratories.
				(c)Workshops To
			 address cultural barriers To expanding the academic and Federal STEM
			 workforce
				(1)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Director of the National
			 Science Foundation shall recommend a uniform policy for Federal science
			 agencies to carry out a program of workshops that educate STEM department
			 chairs at institutions of higher education, senior managers at Federal
			 laboratories, and other federally funded researchers about methods that
			 minimize the effects of implicit bias in the career advancement, including
			 hiring, tenure, promotion, and selection for any honor based in part on the
			 recipient’s research record, of academic and Federal STEM researchers.
				(2)Interagency
			 coordinationThe Director of
			 the National Science Foundation shall ensure that workshops supported under
			 this subsection are coordinated across Federal science agencies and jointly
			 supported as appropriate.
				(3)Minimizing
			 costsTo the extent practicable, workshops shall be held in
			 conjunction with national or regional STEM disciplinary meetings to minimize
			 costs associated with participant travel.
				(4)Priority fields
			 for academic participantsIn
			 considering the participation of STEM department chairs and other academic
			 researchers, the Director shall prioritize workshops for the broad fields of
			 STEM in which the national rate of representation of women among tenured or
			 tenure-track faculty or non-faculty researchers at doctorate-granting
			 institutions of higher education is less than 25 percent, according to the most
			 recent data available from the National Center for Science and Engineering
			 Statistics.
				(5)Organizations
			 eligible to carry out workshopsFederal science agencies may carry out the
			 program of workshops under this subsection by making grants to eligible
			 organizations. In addition to any other organizations made eligible by the
			 Federal science agencies, the following organizations are eligible for grants
			 under this subsection:
					(A)Nonprofit
			 scientific and professional societies and organizations that represent one or
			 more STEM disciplines.
					(B)Nonprofit
			 organizations that have the primary mission of advancing the participation of
			 women or underrepresented minorities in STEM.
					(6)Characteristics
			 of workshopsThe workshops shall have the following
			 characteristics:
					(A)Invitees to
			 workshops shall include at least—
						(i)the chairs of departments in the relevant
			 STEM discipline or disciplines from at least the top 50 institutions of higher
			 education, as determined by the amount of Federal research and development
			 funds obligated to each institution of higher education in the prior year based
			 on data available from the National Science Foundation; and
						(ii)in
			 the case of Federal laboratories, individuals with personnel management
			 responsibilities comparable to those of an institution of higher education
			 department chair.
						(B)Activities at the workshops shall include
			 research presentations and interactive discussions or other activities that
			 increase the awareness of the existence of implicit bias in recruitment,
			 hiring, tenure review, promotion, and other forms of formal recognition of
			 individual achievement for faculty and other federally funded STEM researchers
			 and shall provide strategies to overcome such bias.
					(C)Research presentations and other workshop
			 programs, as appropriate, shall include a discussion of the unique challenges
			 faced by underrepresented sub-groups, including minority women, minority men,
			 and first generation minority graduates in research.
					(D)Workshop programs shall include information
			 on best practices for mentoring undergraduate and graduate women and
			 underrepresented minority students.
					(7)Data on
			 workshopsAny proposal for
			 funding by an organization seeking to carry out a workshop under this
			 subsection shall include a description of how such organization will—
					(A)collect data on
			 the rates of attendance by invitees in workshops, including information on the
			 home institution and department of attendees, and the rank of faculty
			 attendees;
					(B)conduct
			 attitudinal surveys on workshop attendees before and after the workshops;
			 and
					(C)collect follow-up
			 data on any relevant institutional policy or practice changes reported by
			 attendees not later than one year after attendance in such a workshop.
					(8)Report to
			 NSFOrganizations receiving
			 funding to carry out workshops under this subsection shall report the data
			 required in
			 paragraph (7) to the Director of the
			 National Science Foundation in such form as required by such Director.
				(d)Report to
			 CongressNot later than 4
			 years after the date of enactment of this Act, the Director of the National
			 Science Foundation shall submit a report to Congress that includes—
				(1)a summary and analysis of the types and
			 frequency of activities and policies developed and carried out under
			 subsection (a) based on the reports
			 submitted under paragraph (4) of such subsection; and
				(2)a
			 description and evaluation of the status and effectiveness of the program of
			 workshops required under
			 subsection (c), including a summary of any
			 data reported under paragraph (8) of such subsection.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Director of the National Science Foundation $2,000,000 in each of fiscal years
			 2014 through 2018 to carry out this section.
			8.Research and
			 dissemination at the National Science Foundation
			(a)In
			 generalThe Director of the
			 National Science Foundation shall award research grants and carry out
			 dissemination activities consistent with the purposes of this Act,
			 including—
				(1)research grants to
			 analyze the record-level data collected under
			 section 4 and
			 section 6, consistent with policies to ensure
			 the privacy of individuals identifiable by such data;
				(2)research grants to
			 study best practices for work-life accommodation;
				(3)research grants to
			 study the impact of policies and practices that are implemented under this Act
			 or that are otherwise consistent with the purposes of this Act;
				(4)collaboration with other Federal science
			 agencies and professional associations to exchange best practices, harmonize
			 work-life accommodation policies and practices, and overcome common barriers to
			 work-life accommodation; and
				(5)collaboration with institutions of higher
			 education in order to clarify and catalyze the adoption of a coherent and
			 consistent set of work-life accommodation policies and practices.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director of the National Science
			 Foundation $5,000,000 in each of fiscal years 2014 through 2018 to carry out
			 this section.
			9.Report to
			 CongressNot later than 4
			 years after the date of enactment of this Act, the Director shall submit a
			 report to Congress that includes—
			(1)a description and evaluation of the status
			 and usage of caregiver policies at all Federal science agencies, including any
			 recommendations for revising or expanding such policies;
			(2)a
			 description of any significant updates to the policies for review of Federal
			 research grants required under
			 section 5, and any evidence of the impact of
			 such policies on the review or awarding of Federal research grants; and
			(3)a
			 description and evaluation of the status of Federal laboratory policies and
			 practices required under
			 section 7(b), including any recommendations
			 for revising or expanding such policies.
			10.National Science
			 Foundation support for increasing diversity among STEM faculty at institutions
			 of higher education
			(a)GrantsThe
			 Director of the National Science Foundation shall award grants to institutions
			 of higher education (or consortia thereof) for the development of innovative
			 reform efforts designed to increase the recruitment, retention, and advancement
			 of individuals from underrepresented minority groups in academic STEM
			 careers.
			(b)Merit review;
			 competitionGrants shall be awarded under this section on a
			 merit-reviewed, competitive basis.
			(c)Use of
			 fundsActivities supported by grants under this section may
			 include—
				(1)institutional
			 assessment activities, such as data analyses and policy review, in order to
			 identify and address specific issues in the recruitment, retention, and
			 advancement of faculty members from underrepresented minority groups;
				(2)implementation of institution-wide
			 improvements in workload distribution, such that faculty members from
			 underrepresented minority groups are not disadvantaged in the amount of time
			 available to focus on research, publishing papers, and engaging in other
			 activities required to achieve tenure status and run a productive research
			 program;
				(3)development and
			 implementation of training courses for administrators and search committee
			 members to ensure that candidates from underrepresented minority groups are not
			 subject to implicit biases in the search and hiring process;
				(4)development and
			 hosting of intra- or inter-institutional workshops to propagate best practices
			 in recruiting, retaining, and advancing faculty members from underrepresented
			 minority groups;
				(5)professional
			 development opportunities for faculty members from underrepresented minority
			 groups;
				(6)activities aimed
			 at making undergraduate STEM students from underrepresented minority groups
			 aware of opportunities for academic careers in STEM fields;
				(7)activities to
			 identify and engage exceptional graduate students from underrepresented
			 minority groups at various stages of their studies and to encourage them to
			 enter academic careers; and
				(8)other activities
			 consistent with
			 subsection (a), as determined by the
			 Director of the National Science Foundation.
				(d)Selection
			 process
				(1)ApplicationAn
			 institution of higher education (or consortia thereof) seeking funding under
			 this section shall submit an application to the Director of the National
			 Science Foundation at such time, in such manner, and containing such
			 information and assurances as such Director may require. The application shall
			 include, at a minimum, a description of—
					(A)the reform effort
			 that is being proposed for implementation by the institution of higher
			 education;
					(B)any available
			 evidence of specific difficulties in the recruitment, retention, and
			 advancement of faculty members from underrepresented minority groups in STEM
			 academic careers within the institution of higher education submitting an
			 application, and how the proposed reform effort would address such
			 issues;
					(C)how the
			 institution of higher education submitting an application plans to sustain the
			 proposed reform effort beyond the duration of the grant; and
					(D)how the success
			 and effectiveness of the proposed reform effort will be evaluated and assessed
			 in order to contribute to the national knowledge base about models for
			 catalyzing institutional change.
					(2)Review of
			 applicationsIn selecting grant recipients under this section,
			 the Director of the National Science Foundation shall consider, at a
			 minimum—
					(A)the likelihood of
			 success in undertaking the proposed reform effort at the institution of higher
			 education submitting the application, including the extent to which the
			 administrators of the institution are committed to making the proposed reform
			 effort a priority;
					(B)the degree to
			 which the proposed reform effort will contribute to change in institutional
			 culture and policy such that greater value is placed on the recruitment,
			 retention, and advancement of faculty members from underrepresented minority
			 groups;
					(C)the likelihood
			 that the institution of higher education will sustain or expand the proposed
			 reform effort beyond the period of the grant; and
					(D)the degree to
			 which evaluation and assessment plans are included in the design of the
			 proposed reform effort.
					(3)Grant
			 distributionThe Director of the National Science Foundation
			 shall ensure, to the extent practicable, that grants awarded under this section
			 are made to a variety of types of institutions of higher education.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Director of the National Science Foundation $10,000,000 in each of fiscal years
			 2014 through 2018 to carry out this section.
			11.National Science
			 Foundation support for broadening participation in undergraduate STEM
			 education
			(a)GrantsThe
			 Director of the National Science Foundation shall award grants to institutions
			 of higher education (or consortia thereof) to implement or expand
			 research-based reforms in undergraduate STEM education for the purpose of
			 recruiting and retaining students from minority groups who are underrepresented
			 in STEM fields, with a priority focus on natural science and engineering
			 fields.
			(b)Merit review;
			 competitionGrants shall be awarded under this section on a
			 merit-reviewed, competitive basis.
			(c)Use of
			 fundsActivities supported by grants under this section may
			 include—
				(1)implementation or
			 expansion of innovative, research-based approaches to broaden participation of
			 underrepresented minority groups in STEM fields;
				(2)implementation or
			 expansion of bridge, cohort, tutoring, or mentoring programs designed to
			 enhance the recruitment and retention of students from underrepresented
			 minority groups in STEM fields;
				(3)implementation or
			 expansion of outreach programs linking institutions of higher education and
			 K–12 school systems in order to heighten awareness among pre-college students
			 from underrepresented minority groups of opportunities in college-level STEM
			 fields and STEM careers;
				(4)implementation or
			 expansion of faculty development programs focused on improving retention of
			 undergraduate STEM students from underrepresented minority groups;
				(5)implementation or
			 expansion of mechanisms designed to recognize and reward faculty members who
			 demonstrate a commitment to increasing the participation of students from
			 underrepresented minority groups in STEM fields;
				(6)expansion of
			 successful reforms aimed at increasing the number of STEM students from
			 underrepresented minority groups beyond a single course or group of courses to
			 achieve reform within an entire academic unit, or expansion of successful
			 reform efforts beyond a single academic unit to other STEM academic units
			 within an institution of higher education;
				(7)expansion of
			 opportunities for students from underrepresented minority groups to conduct
			 STEM research in industry, at Federal labs, and at international research
			 institutions or research sites;
				(8)provision of
			 stipends for students from underrepresented minority groups participating in
			 research;
				(9)development of
			 research collaborations between research-intensive universities and primarily
			 undergraduate minority-serving institutions;
				(10)support for
			 graduate students and post­doctoral fellows from underrepresented minority
			 groups to participate in instructional or assessment activities at primarily
			 undergraduate institutions, including primarily undergraduate minority-serving
			 institutions and two-year institutions of higher education; and
				(11)other activities
			 consistent with
			 subsection (a), as determined by the
			 Director of the National Science Foundation.
				(d)Selection
			 process
				(1)ApplicationAn
			 institution of higher education (or consortia thereof) seeking a grant under
			 this section shall submit an application to the Director of the National
			 Science Foundation at such time, in such manner, and containing such
			 information and assurances as such Director may require. The application shall
			 include, at a minimum—
					(A)a description of
			 the proposed reform effort;
					(B)a description of
			 the research findings that will serve as the basis for the proposed reform
			 effort or, in the case of applications that propose an expansion of a
			 previously implemented reform, a description of the previously implemented
			 reform effort, including data about the recruitment, retention, and academic
			 achievement of students from underrepresented minority groups;
					(C)evidence of an
			 institutional commitment to, and support for, the proposed reform effort,
			 including a long-term commitment to implement successful strategies from the
			 current reform beyond the academic unit or units included in the grant
			 proposal;
					(D)a description of
			 existing or planned institutional policies and practices regarding faculty
			 hiring, promotion, tenure, and teaching assignment that reward faculty
			 contributions to improving the education of students from underrepresented
			 minority groups in STEM; and
					(E)how the success
			 and effectiveness of the proposed reform effort will be evaluated and assessed
			 in order to contribute to the national knowledge base about models for
			 catalyzing institutional change.
					(2)Review of
			 applicationsIn selecting grant recipients under this section,
			 the Director of the National Science Foundation shall consider, at a
			 minimum—
					(A)the likelihood of
			 success of the proposed reform effort at the institution submitting the
			 application, including the extent to which the faculty, staff, and
			 administrators of the institution are committed to making the proposed
			 institutional reform a priority of the participating academic unit or
			 units;
					(B)the degree to
			 which the proposed reform effort will contribute to change in institutional
			 culture and policy such that greater value is placed on faculty engagement in
			 the retention of students from underrepresented minority groups;
					(C)the likelihood
			 that the institution will sustain or expand the proposed reform effort beyond
			 the period of the grant; and
					(D)the degree to
			 which evaluation and assessment plans are included in the design of the
			 proposed reform effort.
					(3)PriorityFor
			 applications that include an expansion of existing reforms beyond a single
			 academic unit, the Director of the National Science Foundation shall give
			 priority to applications for which a senior institutional administrator, such
			 as a dean or other administrator of equal or higher rank, serves as the
			 principal investigator.
				(4)Grant
			 distributionThe Director of the National Science Foundation
			 shall ensure, to the extent practicable, that grants awarded under this section
			 are made to a variety of types of institutions of higher education, including
			 two-year and minority-serving institutions of higher education.
				(e)Education
			 research
				(1)In
			 generalAll grants made under this section shall include an
			 education research component that will support the design and implementation of
			 a system for data collection and evaluation of proposed reform efforts in order
			 to build the knowledge base on promising models for increasing recruitment and
			 retention of students from underrepresented minority groups in STEM education
			 at the undergraduate level across a diverse set of institutions.
				(2)DisseminationThe
			 Director of the National Science Foundation shall coordinate with relevant
			 Federal agencies in disseminating the results of the research under this
			 subsection to ensure that best practices in broadening participation in STEM
			 education at the undergraduate level are made readily available to all
			 institutions of higher education, other Federal agencies that support STEM
			 programs, non-Federal funders of STEM education, and the general public.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Director of the National Science Foundation $15,000,000 in each of fiscal years
			 2014 through 2018 to carry out this section.
			12.DefinitionsIn this Act:
			(1)DirectorThe term Director means the
			 Director of the Office of Science and Technology Policy
			 (OSTP).
			(2)Federal
			 laboratoryThe term
			 Federal laboratory has the meaning given such term in section 4 of
			 the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703).
			(3)Federal science
			 agencyThe term Federal science agency means any
			 Federal agency with at least $100 million in research and development
			 expenditures in fiscal year 2012.
			(4)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given such term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
			(5)STEMThe
			 term STEM means the academic and professional disciplines of
			 science, technology, engineering, and mathematics.
			
